Citation Nr: 0424391	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  02-19 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin rash.

2.  Entitlement to service connection for scar on forehead.

3.  Entitlement to service connection for a right foot 
disability

4.  Entitlement to a compensable initial disability 
evaluation for amputation of distal phalanx of right 4th 
finger.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to May 
1946.  This appeal arises from January 2002 and April 2003 
rating decisions of the Department of Veterans Affairs (VA), 
St. Petersburg, Florida, regional office (RO).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  The service medical records do not document any injury to 
the veteran's right foot or forehead; no skin rash or other 
adverse reaction to sulfa treatment is noted in the service 
medical records; the first indication in the record of right 
foot or skin pathology came more than five decades following 
the veteran's separation from service, and no objective 
evidence of a nexus between the current diagnoses and his 
period of service is of record; there is no objective 
evidence of a forehead scar of record.

3.  The veteran's service connected right 4th finger 
disability is manifested by amputation at the level of the 
nailbed, with loss of approximately 15 percent of the bone of 
the distal phalanx; the VA examination noted tenderness with 
palpation over the stump of the veteran's distal right ring 
finger.



CONCLUSIONS OF LAW

1.  A chronic skin rash was not incurred in or aggravated 
during active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).

2.  A forehead scar was not incurred in or aggravated during 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2003).

3.  A right foot disability was not incurred or aggravated 
during active service, and arthritis of the right foot may 
not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).

4.  The criteria for a rating of 10 percent, and no higher, 
for, amputation of distal phalanx of right 4th finger, since 
April 19, 1999, are met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.118, Code 7804 (1998, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By letters dated in October 2001 and March 2003, the RO 
advised the veteran of the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  The veteran was advised that 
VA would make reasonable efforts to help him get the evidence 
necessary to substantiate his claims, but that he must 
provide enough information so that VA could request any 
relevant records.  The veteran was advised of the evidence 
received and was requested to provide authorization for the 
release of any private medical records.  The veteran was also 
asked to identify any additional information or evidence that 
he wanted VA to try and obtain.  

The January 2002 and April 2003 rating actions, as well as 
the September 2002 and February 2004 statements of the case 
(SOCs), collectively notified the veteran of the relevant 
laws and regulations and essentially advised him of the 
evidence necessary to substantiate his claims.  The February 
2004 SOC specifically set forth the regulations pertaining to 
VA's duty to assist, thus notifying the veteran of his and 
VA's respective obligations to obtain different types of 
evidence.  These documents also advised the veteran of the 
evidence of record, adjudicative actions taken, and of the 
reasons and bases for the denials.  

The claims folder contains VA treatment records, and the 
veteran was afforded an examination for evaluation of his 
service connected right 4th finger disability in January 
2004.  Accordingly, the Board finds that VA has satisfied its 
duty to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
June 24, 2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board declines to obtain a medical nexus opinion with 
respect to the claims of entitlement to service connection 
for skin rash, scar on forehead, and a right foot injury, 
because there is no evidence indicating that there is a 
relationship between the veteran's right foot disorder or his 
skin rash and his military service, and the evidence does not 
show that the veteran injured his forehead in service or that 
he currently has any residual of such an injury.  Thus, while 
there are current diagnoses of right foot and skin disorders, 
there is no true indication that they are related to service.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  Indeed, in 
view of the absence of any mention of skin disorder or right 
foot injury in the service medical records or any medical 
records showing treatment or complaints related to these 
problems for many years following service, any opinion 
relating a current right foot and/or skin disability to 
service would be speculative.  However, service connection 
may not be based on a resort to pure speculation or even 
remote possibility.  See 38 C.F.R. § 3.102 (2003).  he duty 
to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  8 USCA 5103A(a)(2).

Service Connection Claims

The veteran contends that he injured his right foot during 
service and that he has chronic residuals of that injury.  He 
also contends that he has a scar on his forehead as a result 
of an injury in service, and that he has a chronic skin rash 
due to an allergic reaction to sulfa, which was used to treat 
his right 4th finger injury during service.

For service connection to be granted, the law requires that 
there be a disability and that the disability result from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2003).  Certain chronic diseases, including 
arthritis, when manifest to a degree of 10 percent or more 
within one year after the veteran's military service ended, 
may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).

The veteran's service medical records show that his right 
fourth finger distal phalanx amputation was treated with 
sulfa in July 1944.  There was no indication in the service 
medical records of any adverse reaction to the sulfa 
treatment or of any skin rash.  The records also do not 
document that the veteran injured his right foot or forehead.  
The service separation examination in May 1946 noted normal 
skin, extremities, and head and face examinations.

The record does not contain any medical evidence 
demonstrating a scar of the forehead.  A VA dermatology 
consultation in June 2003 resulted in a diagnosis of actinic 
keratosis of the face and distal nares.  No etiology was 
ascribed to the actinic keratosis.  

Right foot X-ray dated in August 2002 showed "minimal 
degenerative bone changes for age."  No gross fracture 
deformity was present.

A VA podiatry consultation was conducted in April 2003.  The 
veteran requested new orthotics.  He reported a history of 
right foot injury during service, as well as diabetes 
mellitus.  A July 2004 VA podiatry consultation also noted 
the veteran's reported history of right foot injury during 
service.  On examination, no gross deformity was noted.  
There was pain on the dorsum of the right foot between the 
second and third metacarpophalangeal joints.  

Medical findings of right foot disability, including 
degenerative changes, were not made for more than five 
decades after the veteran's separation from service and there 
is no competent medical evidence relating his current right 
foot pathology with military service.  The reported history 
of right foot injury in service in the treatment records was 
not substantiated by any medical opinion.  The Court has held 
that bare transcription of lay history unenhanced by any 
additional medical comment by the examiner, is not competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  
There is no objective evidence of a forehead scar either 
currently or at any time since service, or of a chronic skin 
rash related to inservice sulfa treatment.  

The Board has considered the statements of the veteran to the 
effect that he has right foot, forehead, and skin 
disabilities that originated during service.  However, the 
veteran's lay testimony alone, even if were not contradicted 
by the medical evidence of record, is not competent evidence 
to support a finding on a medical question requiring special 
experience or special knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Consequently, the Board finds that the preponderance of the 
evidence is against a finding of service connection for a 
skin rash, scar on forehead, and a right foot disability.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  
Arthritis of the right foot may not be presumed to have been 
incurred in service since degenerative changes were first 
noted many decades following service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

Since the weight of the evidence for and against the claims 
is not in relative equipoise, the reasonable doubt rule does 
not apply.  38 C.F.R. §§ 3.102 (2003).



Right 4th Finger Disability

The veteran injured his right 4th finger while cleaning a gun 
mount during service in July 1944.  The service medical 
records noted a granulated stump of the terminal phalanx of 
the right 4th finger.  

Service connection for ring finger, amputation of distal 
phalanx 4th finger, right hand, was granted in January 2002.  
A noncompensable evaluation was assigned from April 1999.  
The veteran disagreed with the initial evaluation.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  When a reasonable doubt arises regarding the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2003).  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2003).  At the time of an initial rating, separate, or 
staged, ratings can be assigned for separate periods of time 
based on the facts found.  Fenderson v. West, 12 Vet. App. 
119 (1999).

A VA examination was conducted in January 2004.  The veteran 
was able to make a full fist, pinch, grasp, and hold objects 
normally with his right hand.  His right ring finger was 
noted to be shortened, with approximately 50 percent soft 
tissue deficit of the distal phalanx compared to the left 
ring finger.  The amputation was transversely through the 
nailbed, and the nail had permanent deformity.  The veteran 
had hook nail, which started just distal to the lunula.  The 
range of motion of the distal interphalangeal joint of the 
right 4th finger was zero to 45 degrees, with normal range 
noted as zero to 80 degrees.  There was tenderness to 
palpation over the stump of his distal right ring finger.  
Grip strength was symmetrical to the contralateral side.  X-
rays showed approximately 15 percent of the bone of the 
distal phalanx was missing.  There was also an approximately 
30 percent soft tissue deficit of the distal phalanx.  The 
examiner noted remnant scar tissue and remnant nailbed and 
distal tuft deformity, residuals of the right ring finger 
distal phalanx distal tuft amputation.  The veteran had pain 
when he bumped his finger or the weather became cold.  
"These flare-ups occur on a weekly basis and the flare-ups 
increase his pain 45%, decrease his range of motion 2%, 
increase his fatigability and incoordination 3%."

Amputation of the ring finger of either hand with metacarpal 
resection (more than one-half of the bone lost) warrants a 20 
percent rating.  Amputation without metacarpal resection, at 
the proximal interphalangeal joint or proximal thereto, 
warrants a 10 percent rating.  A note following that 
Diagnostic Code states that the single finger amputation 
ratings are the only applicable ratings for amputations of 
whole or part of single fingers.  38 C.F.R. § 4.71a-8 (2003).

The Board notes that the veteran does not meet the criteria 
for a compensable evaluation under Code 5155, as his 
amputation was not at the proximal interphalangeal joint, or 
proximal thereto.  In fact, the evidence demonstrates that 
his amputation was at the level of the nailbed, and resulted 
in loss of approximately 15 percent of the bone of the distal 
phalanx.  

While a compensable evaluation is not warranted under the 
finger amputation code, the veteran has described pain in the 
area of the amputation.  The schedule for rating disabilities 
of the skin was revised effective August 30, 2002.  The VA 
General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, 
the Board should first determine whether application of the 
revised version would produce retroactive results.  In 
particular, a new rule may not extinguish any rights or 
benefits the claimant had prior to enactment of the new rule.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the 
revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  See VAOPGCPREC 3-00 (April 10, 2000).

Prior to August 30, 2002, superficial scars that were tender 
and painful on objective demonstration warranted a 10 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 (1998).  
A 10 percent evaluation will be assigned when the 
requirements are met even though the location may be on the 
tip of the finger or toe, and the rating may exceed the 
amputation value of the limited involvement.  Id. at Note.

Effective August 30, 2002, superficial scars that are painful 
on examination warrant a 10 percent evaluation.  38 C.F.R. § 
4.118, Diagnostic Code 7804 (2003).  A 10 percent evaluation 
will be assigned for a scar on the tip of a finger or toe 
even though amputation of the part would not warrant a 
compensable evaluation.  Id. at Note (2).

The VA examiner noted tenderness with palpation over the 
stump of the veteran's distal right ring finger.  The veteran 
has described pain in the affected area, and Board finds that 
a compensable initial evaluation is warranted under either 
the former or revised Diagnostic Code 7804.  See 38 U.S.C.A. 
§ 5107(b) (West 2002).  

An evaluation in excess of 10 percent, however, is not 
warranted, as a 10 percent evaluation is the maximum 
schedular evaluation available under Diagnostic Code 7804 and 
would violate the provisions of the amputation rule.  See 
38 C.F.R. § 4.68 (2003).  




(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a skin rash is denied.

Service connection for scar on forehead is denied.

Service connection for a right foot disability is denied.

A 10 percent evaluation, and no higher, for amputation of 
distal phalanx of right 4th finger, is granted, subject to 
the laws and regulations governing monetary awards.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



